Appeal dismissed. This is a petition filed in the Superior Court by an employee to enforce an alleged agreement approved by the Industrial Accident Board between an employee and his employer, which stands also in the position of insurer. See G. L. (Ter. Ed.) c. 152, § 6. Such an agreement, if in conformity to law, may be enforced by the Superior Court under the provisions of G. L. (Ter. Ed.) c. 152, § 11, as amended, providing that the Superior Court “shall . . . render a decree in accordance therewith,” but that “there shall be no appeal therefrom . . . where the decree is based upon ... a memorandum of agreement.” By force of this statute no appeal lies from a decree on the petition in this case, and the appeal must be dismissed. Dempsey’s Case, 230 Mass. 583, 587. Sterling’s Case, 233 Mass. 485, 490. DiLeo’s Case, 295 Mass. 568, 570-571. Employers’ Liability Assurance Corp. Ltd. v. DiLeo, 298 Mass. 401, 402-403. See also Young v. Duncan, 218 Mass. 346, 353-354; Sciola’s Case, 236 Mass. 407, 411-412; Rocha’s Case, 300 Mass. 121, 125.